DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions.         

 Status of Claims 
Claims 1-3, 5-12 and 19-21 are pending in the instant application per remarks and claim amendments filed on 08/08/2022 by Applicant, wherein all three independent Claims 1, 19 & 21 as well as dependent Claims 7, 8, 10-12 & 20 have been amended;  while Claims 4, 13-18 & 22 are shown as cancelled.          
This Office Action is a final rejection in response to the Applicant’s remarks and claim amendments filed on 18 AUGUST 2022 for its original application filed on 01 OCTOBER 2019 that is titled:     “Witnessed Ad-hoc Uservices”.                  
Accordingly, amended Claims 1-3, 5-12 & 19-21 are now being rejected herein.             

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-3/5-12 & 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 19 & 21 are independent method, article of manufacture & apparatus claims respectively.           
Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites limitations of discovering services (that may be any device hardware and/or software per the Abstract) offered, selecting one of the services, negotiating requirements for consuming one of the services, provisioning the selected one of the services, determining a result of success or failure of the consuming, and notifying the selected one of the services.  In other words, the claim describes peer to peer services, and more particularly to ad-hoc decisions of one or more devices to share a hardware and/or software service on witnessed terms of service.  These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices, and/or commercial interactions, but for the recitation of generic computer/s and/or computer component/s such as executing an instruction with a processor.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of confirming with the at least one processor a first decryption of a first token and a second decryption of a second token.   These elements are considered extra-solution activities.  The execution of instruction on a processor in the steps are recited at a high level of generality, i.e., as generic processor/s performing generic computer/s functions of processing data (including discovering, selecting, negotiating, provisioning, determining and notifying over a network).  These generic processor/s are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea (Step 2A2--NO).              

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of confirming with the at least one processor a first decryption of a first token and a second decryption of a second token, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Also, as paras [0030], [0031] & [0053] of the Specification state --- {“[0030] The uService Provider then applies 210 a cryptographic function to create a Token1 based on the terms and/or conditions the uService Provider believes the uConsumer has requested, where the token is signed so as to identify the uService Provider, encrypted to restrict verification to the Witness, and sent to the uConsumer. It will be appreciated one or more different cryptographic techniques may be used and depending on the technique(s) employed, the operations description here may require modification. In one embodiment, Token1 may contain various data, such as an identifier, e.g., GUID, for the uService Provider device, an identifier of the service being provided to the uConsumer, the terms and/or conditions upon which the uService Provider has agreed to provide the service, and a SessionlD. The uService Provider may then sign the token,-9- such as by hashing it and cryptographically signing the hash with a PKC (public key cryptosystem) private key associated with the uService Provider. Token1 is then encrypted with a public key associated with the Witness. Token1 is then sent to the uConsumer, along with the session ID without encryption.”  AND        “[0031] The uConsumer then applies 212 a cryptographic function to create a Token2 based on the terms and/or conditions the uConsumer believes the uService Provider has agreed to, where Token2 is signed so as to identify the uConsumer, encrypted to restrict verification to the Witness, and sent to the Witness for validation along with sending 214 Token1. In one embodiment, the uConsumer stores the SessionlD for the negotiated session and Token2 contains an identifier, e.g., GUID, for the uConsumer device, an identifier of the service the uConsumer expects to receive, the terms and/or conditions upon which the uConsumer has agreed to acquire the service, and the SessionlD. The uConsumer may then sign the token, such as by hashing it and cryptographically signing the hash with a PKC (public key cryptosystem) private key associated with the uConsumer. Token2 is then encrypted with a public key associated with the Witness. The uConsumer then sends both Token1 and Token2 to the Witness, requesting a third token (Token3) be created by the Witness to authorize the service.”        AND  “[0053] Typically, the environment includes a machine 500 that includes a system bus 502 to which is attached processor(s) 504, a memory 506, e.g., random access memory (RAM), read-only memory (ROM), or other state preserving medium, storage devices 508, a video interface 510, and input/output interface ports 512. It will be appreciated the processor(s) may be the same or different, e.g., different ones used in different circumstance, such as power connectivity, power level state, or other state, and a processor may have multiple same or different cores. The machine may be controlled, at least in part, by input from conventional input devices, such as keyboards, mice, etc., as well as by directives received from another machine, interaction with a virtual reality (VR) environment, biometric feedback, or other input source or signal.”} --- indicates that the concept of confirming with the at least one processor a first decryption of a first token and a second decryption of a second token is well-understood & conventional.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.           
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.   Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.           

The analysis above applies to all statutory categories of the invention including article of manufacture Claim 19 and apparatus Claim 21, which perform the steps similar to those of the independent method Claim 1.  Furthermore, the limitations of dependent method Claims 2-3 & 5-12, further narrow the independent method Claim 1 with additional steps and limitations (e.g., matching, determining a pro-rata value & negotiating a price, etc.), and do not resolve the issues raised in rejection of the independent method Claim 1.  Accordingly, dependent article of manufacture Claim 20 and none dependent apparatus (Claim 22 is now deleted) are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.             
Therefore, said Claims 1-3, 5-12 & 19-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.           

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-3/5-12, 19-20 and 21 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant on 08/08/2022 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)                  


Exemplary Analysis for Rejection of Claims 1-3 & 5-12 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2005/ 0108133 filed by Balasubramanian et al. (hereinafter “Bala”) in view of Pub. No. US 2001/ 0037311 filed by McCoy et al. (hereinafter “McCoy”), and further in view of Pub. No. US 2001/ 0034715 filed by Shibata et al. (hereinafter “Shibata”), and as described below for each claim/ limitation.             

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Bala teaches ---   
1.      A computer-implemented method for secured and verifiable computer communications, the method comprising:        
discovering, by executing an instruction with at least one processor, uServices offered by a uService Provider;          
(see at least:   Bala Abstract and Summary of the Invention in paras [0012]-[0031];  & paras [0049]-[0050] about {“In a typical embodiment, Broker 330 further includes one or more mechanisms to manage communication with other elements of Network Application System 300, to facilitate identification of the service consumer, to process consumer data (data passed between the service consumer and Broker 330), and to process provider data (data passed between the service provider and Broker 330).   These mechanisms may include logic circuits, computer instructions, or the like.  The consumer data and provider data are processed according to a service contract associated with the service consumer identity.”} ......... {“Network Application System 300 may also include an optional Configuration Engine 340.  Configuration Engine 340 is configured to specify preferences, capabilities or limitations of one or more service consumers and, optionally, to specify a characteristic of a service provider.  Service consumer data relating to these specifications is stored in a Data Storage 350.  In some embodiments, service consumer data is entered manually through a user interface.  In some embodiments, service consumer data is received from a service consumer, such as Consumer 310A.  Data Storage 350 is optionally accessible from more than one service broker.  In some embodiments, Data Storage 350 is further configured to store the specified characteristic of a service provider and/or is accessible through one or more of Providers 320A-320C. Optionally, Data Storage350 may be further configured to serve other functions such as to serve as a cache of contract data to be looked up by a service broker at runtime, to serve as a temporary storage for data being communicated with Broker 330, to store computer instructions, to store data in an intermediate format during processing, to store historical data, or the like.  For example, in some embodiments Data Storage 350 is configured to store, as historical data, either service consumer data previously received from one or more service consumers or data concerning which service provider characteristics historically resulted in successful service contracts.  In alternative embodiments, all or part of Configuration Engine 340 is associated with an independent third party or one of Consumers 310A-310C, rather than Network Application System 300 as shown in FIG. 3.”}; & para [0065] for Consumer Communication Step 530; & para [0066] about {“For example, in one embodiment, Broker 330 receives a user identification and password sufficient to establish a secure communication session, and in response generates an authentication certificate in a form required by a service provider.”}; & para [0068] about {“an executable code callable through function calls or pointers during the processing of data”}; & Service Providers 320A-320C and Negotiate Step 860;  which together are the same as claimed limitations above)     
Examiner notes that service contract/s is the same as claimed ‘uServices’ and Service Providers 320A-320C are the same as claimed ‘uService Providers’.        


Bala teaches ---      
selecting, by executing an instruction with the at least one processor, ones of the 
uServices corresponding to the uService Provider;        
(see at least:   Bala ibidem;  & para [0067] about {“In a Provider Communication Step 550, communications occur with a service provider, such as Provider 320A, under at least one service contract term characterized by the service contract data selected in Select Data Step 520.  In some embodiments, these communications occur between Broker 330 and Provider 320A.  In other embodiments, these communications occur between Consumer 310A and Provider 320A, without necessarily passing through, or requiring further instruction from, Broker 330.”}; & Service Providers 320A-320C;  which together are the same as claimed limitations above)       


Bala teaches ---         
offering, by executing an instruction with at least one processor, the selected uServices to a uService Consumer seeking uServices;               
(see at least:   Bala ibidem to include disclosure of computer instruction/s above; & paras [0016]-[0024], [0026]-[0031], [0056]-[0076], [0080]-[0089] & [0094]-[0096] about claimed ‘selected services/uServices’; & paras [0049]-[0050] cited above to include {“These mechanisms may include logic circuits, computer instructions, or the like.  The consumer data and provider data are processed according to a service contract associated with the service consumer identity. …… 
Service consumer data relating to these specifications is stored in a Data Storage 350. … In some embodiments, service consumer data is received from a service consumer, such as Consumer 310A. … In alternative embodiments, all or part of Configuration Engine 340 is associated with an independent third party or one of Consumers 310A-310C, rather than Network Application System 300 as shown in FIG. 3.”} about claimed ‘consumer/uService Consumer’)       


Bala teaches ---        
generating, by executing an instruction with the at least one processor, (a SessionID) based at least in part on the selected uServices;          
(see at least:   Bala ibidem to include disclosure of computer instruction/s above;  & paras [0016]-[0024], [0026]-[0031], [0056]-[0076], [0080]-[0089] & [0094]-[0096] about now claimed ‘selected services/uServices’)         

Bala teaches as disclosed above, but it may not explicitly disclose about ‘a SessionID’.  However, McCoy teaches it explicitly.            
(see at least:   McCoy Abstract and Summary of the Invention in paras [0009]-[0022]; & para [0066] about {“FIGS. 5A and 5B are respective flowcharts illustrating an exemplary micro account transaction in accordance with the invention.  An agent 16 (usually the client agent 30) may be associated with an account maintained by the payment server agent40. Interested transacting parties may initiate a communication session by, for example, utilizing a form of public key cryptography (i.e., RSA) to exchange a shared secret key (Step 70).  This secret key may be referenced in subsequent communications between the parties using, for example, a sessionID.  Other than the sessionID, other communications between the parties may be encrypted using, for example, a symmetric cypher (i.e., DES).  The parties may then determine their financial relationship (i.e., who is paying whom for what, whether credit is to be extended, whether a macro coin is to be deposited, etc.) (Step 71), and the parties can request the other to perform transactions qualified by their financial relationship (Step 72).”};  which together are the same as claimed limitations above to include ‘a SessionID’)     

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Bala with the teachings of McCoy.  The motivation to combine these references would be to provide improved methods of interaction between service consumers and service providers in network based applications (see para [0011] of Bala), and to provide a system that protects user privacy & discourages fraud, creating an efficient, general purpose mechanism for buying and selling surplus computational resources across the network (see para [0008] of McCoy).     


Bala and McCoy teach ---          
negotiating, by executing an instruction with the at least one processor, conditions of the selected uServices;      
(see at least:  Bala ibidem; & para [0065] about {“In a Consumer Communication Step 530, communication takes place with the service consumer under at least one service contract term characterized by the service contract data selected in Select Data Step 520.  This service contract term may include, for example, a preferred data format, a data transport protocol, a security scheme, a quality of service or performance requirement, or the like.  Consumer Communication Step 530 optionally includes communication of information required for performing the requested service. For example, the communication may include financial data to be processed by an application service provider configured to perform accounting functions.”}; & Negotiate Step 860;  which together are the same as claimed limitations above)    
(see at least:   McCoy ibidem)    


Bala and McCoy teach ---  
retrieving, by executing an instruction with the at least one processor, a first token cryptographically signed with a first private key associated with the uService provider, the first token including the SessionID and the negotiated conditions;               
(see at least:   Bala ibidem to include disclosure of computer instruction/s above)     
(see at least:   McCoy ibidem to include para [0066] already cited above for teaching about cryptography and sessionID; & para [0020] about {“In another aspect, the invention affords a method for performing a microaccount transaction in a distributed network.  The method comprises the steps of initiating a transaction session between a requesting party and a fulfilling party within the network where the parties determine a financial relationship between them for guiding the transaction, creating a token for use in a transaction between the parties, the transaction having a given cost, & associating a digital signature with the token, verifying the authenticity of the token and associating an appropriate denomination with the token equal to the given cost for fulfilling the transaction, fulfilling the transaction in exchange for the token, and withdrawing the token from future use and associating a new token in an amount equal to the given cost with the fulfilling party.”}; & para[0029] about {“FIG. 6 is an exemplary data structure representation of a digital token in accordance with the invention;”}; & paras [0062]-[0063] about {“[0062] In accordance with the invention, the system operates in accordance with a bartering system, preferably utilizing a digital token micropayment system with peer-to-peer microcredit arrangements.  Thus, transactions between various agents 16 in the system preferably involve micro accounting principles.  FIG. 4A is a flowchart illustrating an exemplary transaction operation in accordance with the invention. In any communication session between two agents 16 in the network, an offer of digital tokens is made(Step 50);  however, the digital currency is not actually transferred at that time.  Instead, an IOU for the digital currency may be transmitted from the initiating agent 16 to the responding agent 16 (Step 51).  That is, one agent 16 extends the other a bit of credit in order to complete the transaction, and the creditor agent 16 "calls its market" once the debtor agent 16 has reached its credit limit.  The creditor agent 16 could also "call its market" when a particular IOU total has reached a threshold amount.  At that time, the debtor agent 16 balances out its account by transferring one or more digital tokens from its account (maintained by a token server, reference number 42 in FIG. 1) to the creditor agent's account (Step 52). ...... [0063] Step 51 above is illustrated in more detail in FIG.4B. Referring to FIG. 4B, the broker agent 32 keeps track of the number of digital tokens that are owed between agents 16.  In accordance with the invention, the debtor user's broker agent 32 initiates token transfer by sending the creditor user's broker agent 32 a token (Step 53). The creditor user's broker agent 32 temporarily extends to the debtor user an increase in credit that is equal to the token (Step 54), thus enabling the broker agents 32 to continue to transact while the creditor's broker agent 32 communicates with the token server 42 (FIG. 1) (Step 55).  The creditor user's broker agent 32 deposits the token with the token server 42 (FIG. 1) (Step 56) after which the token server 42, acting as an intermediary in the transaction, checks its database 44 (FIG. 1) for all tokens that have been spent (Step 57), and if the particular token has not been previously spent, completes the transfer (Step 58).  Other-wise, a fraud attempt is detected and the transfer is halted.  Preferably, each token is digitally signed to prevent forgery, and each token is used only once to protect against double spending of tokens. After the token transfer is complete, the creditor user's agent 32 removes the temporary increase in credit loaned to the debtor user's broker agent 32 (Step 59), and the creditor user's agent 32 withdraws a fresh token from the token server 42 (Step 60).”}; & token server 42; AND FIGs. 1 & 6; AND para [0055] about {“In accordance with the invention, the protocol includes multiple layers, such as a transport layer, an encryption and authentication layer, a conversation layer, and a transaction layer. The transport layer moves secure data from one party to another through TCP/IP. The encryption &  authentication layer provides secure and private communication between two parties by encrypting and decrypting each message, converting plain text to cipher text.   Advantageously, the authenticity of each message is guaranteed by validating the message's digital signature, which is generated by the holder of the sender's private key, while the signature itself is also encrypted, for example using the RSA encryption algorithm.”};  which together are the same as claimed limitations above to  include latest claim amendments)     


Bala and McCoy teach ---         
[[confirming, by executing an instruction with at least one processor, the uService Provider has agreed to provide the selected uServices [[ based on (a first decryption) of the first token with a first public key associated with the uService Provider;        

confirming, by executing an instruction with the at least one processor, the uService Consumer has agreed to receive the selected uServices based on (a second decryption) of a second token with a second public key associated with the uService Consumer;        
(see at least:   Bala ibidem; & para [0008] for authentication; & para [0066] for {“For example, in one embodiment, Broker 330 receives a user identification and password sufficient to establish a secure communication session, and in response generates an authentication certificate in a form required by a service provider.”}; & para [0078] for service Consumers 31OA-310C, services offered by Providers 320A-320C, allow service customer data to be used for identifying a service provided by one of Providers 320A-320C, and interface for communication to Network Application System 300; & para [0104] for Receive Consumer Confirmation Step 870;  which together are the same as claimed limitations above)         
(see at least:   McCoy ibidem)    

Bala and McCoy teach as disclosed above, but they may not explicitly disclose about ‘a first decryption’ and ‘a second decryption’. However, Shibata teaches them explicitly.            
(see at least:   Shibata Abstract and Summary of the Invention in paras [0019]-[0026];  & para [0047] about {“The decrypting operation section 103 includes a first decrypting section 1201 for decrypting an encrypted content-key and a second decrypting section 1202 for decrypting an encrypted content.”};  & paras [0052]-[0053] about {“[0052] Any encryption/decryption algorithm may be employed for the decrypting processing performed in the first decrypting section 1201 and the second decrypting section 1202 of the decrypting operation section 103.  For example, the DES (Data Encryption Standard) may be employed.  Furthermore, the length of an internal-key and a content-key may be any bit.  For example, it may be 56 bits. ..…[0053] The internal structure of the decrypting operation section 103 is not limited to the internal structure shown in FIG. 2.  The first decrypting section 1201 and the second decrypting section 1202 may have the same structure.  Thus, the first decrypting section 1201 and the second decrypting  section 1202 may be provided as a single decrypting section.”};  & Claim 1;  which together are the same as claimed limitations above to include ‘a first decryption’ & ‘a second decryption’)               

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Bala and McCoy with teachings of Shibata.   The motivation to combine these references would be to provide improved methods of interaction between service consumers and service providers in network based applications (see para [0011] of Bala), and to provide a system that protects user privacy & discourages fraud, creating an efficient, general purpose mechanism for buying and selling surplus computational resources across the network (see para [0008] of McCoy), and to provide a correlation between input data to and output data from the decryption device which decrypts an encrypted content using an initial content-key is examined, and the output data is a result of decrypting the input data using the initial content-key (see para [0014] of Shibata).           


Bala, McCoy and Shibata teach ---            
provisioning, by executing an instruction with the at least one processor, the selected uServices;         
(see at least:   Bala ibidem; & para [0106] about {“In various embodiments, an active broker, such as Broker 330, may be configured to debit an account of a service consumer, credit an account of a service provider, perform credit management, and/or terminate provision of a service responsive to financial considerations.”}; & para [0107] about {“In alternative embodiments, Broker 330 plays a more passive role in providing the provisioned service. For example, in some embodiments Broker 330 functions as a passive agent that does not participate actively in provision of the service but monitors contract compliance, tracks user data, collects information used for billing, or the like.”}; & para [0108] about {“In these embodiments, the member of Providers 320A-320C and the member of Consumer 310A-310C are responsible for performing under the terms of the provisioned service contract.”}; & para [0109] about {“Once a service contract is provisioned in Provision Service Step 865, the service may be facilitated by a service broker or passive agent other than Broker 330.  For example, in some embodiments, the service contract data generated in Provision Service Step 865 is used by a service broker or passive agent not associated with Online Service Marketplace 360 or included in Network Application System 300.”}; which together are the same as claimed limitations above)     
(see at least:   McCoy ibidem)    
(see at least:   Shibata ibidem)        


Bala, McCoy and Shibata teach ---            
determining, by executing an instruction with the at least one processor, a result of success or failure corresponding to [[ consuming of the selected uServices;   and          
(see at least:   Bala ibidem; & para [0014] about {“For instance, in some embodiments, contracts are determined using a service provider characteristic and preferences of the service consumer.  In some embodiments, contracts are determined using a service provider characteristic, and capabilities & limitations of the service consumer.  In some embodiments, contracts are determined using a service provider characteristic, and  preferences, capabilities and limitations of the service consumer.”}; & para [0015] about {“Once specified, the preferences, capabilities or limitations of a service consumer may be used to establish more than one service contract with more than one service provider.  Thus, the specified information may be reused to establish custom interaction characteristics for a variety of service providers.  Each service consumer/ service provider interaction may be performed under different service contract terms (e.g., a different service policy) that are responsive to both the service provider and the service consumer.”}; & para [0024] about {“and a mechanism configured to determine first service contract data responsive to the selection criteria and the service provider data,”}; & para {0027] about {“a configuration engine configured for determining a first contract term of a contract using the selection criteria and a characteristic of a service provider service configured to provide the service to the service consumer,”}; & para [0028] about {“the selection criteria including a) a consumer preference, and/or b) a consumer limitation and a consumer capability, the selection criteria configured for determining contract data, the determination being responsive to the first characteristic or the second characteristic, comparing the selection criteria with the first characteristic and with at least the second characteristic, the results of the comparison including identification of one or more service that meets the selection criteria, and advising the service consumer of results of the comparison.”}; & para [0029] about {“each of the selection criteria including a) a consumer preference, and/or b) a consumer limitation and a consumer capability, storing the received selection criteria, statistically analyzing the consumer preferences, consumer limitations or consumer capabilities included in the stored selection material, and determining a characteristic of the service responsive to the statistical analysis, the characteristic, in conjunction with 
the selection criteria, being configured for determining contract data.”}; & para [0030] about {“each of the selection criteria including a) a consumer preference, and/or b) a consumer limitation and a consumer capability, a code segment configured for storing the received selection criteria, a code segment configured for statistically analyzing the consumer preferences, consumer limitations or consumer capabilities included in the stored selection material, and a code segment configured for determining a characteristic of the service responsive to the statistical analysis, the characteristic, in conjunction with the selection criteria, being configured for determining contract data.”}; & para [0031] about {“the selection criteria including a) a consumer preference, and/or b) a consumer limitation and a consumer capability, the selection criteria configured for determining contract data, the determination being responsive to the first characteristic or the second characteristic, a code segment configured for comparing the selection criteria with the first characteristic and with at least the second characteristic, the results of the comparison including identification of one or more service that meets the selection criteria, and a code segment configured for advising the service consumer of results of the comparison.”}; & para [0044] about {“A service contract is also determined with consideration of at least one characteristic of the service provider.  This characteristic may be a preference, capability, limitation, requirement, or the like.  In some embodiments, the characteristics of the service provider are available as a contracting option.  However, in contrast with the policies of the prior art, this contracting option is configured for determining terms of a service contract, not for dictating conditions of any interaction.  As such, the contracting option of the invention is more flexible than the policies of the prior art, and typically the contracting option alone is insufficient for determining all terms of a service contract.  For example, characteristics of a service provider may include a limitation, a preference, and/or a willingness to negotiate a contract term using the preference and limitation as bounds.  As described further herein, determination of a complete set of terms of a service contract requires information regarding one or more preference, capability or limitation of the service consumer.”}; & paras [0051]-[0052] for determining a contract; which together are the same as claimed limitations above)      
(see at least:   McCoy ibidem)    
(see at least:   Shibata ibidem)        


Bala, McCoy and Shibata teach ---            
computing, by executing an instruction with the at least one processor, a reputation for uService Consumer based on a comparison of the first and second decryptions and a validation of an unreliable circumstance of the uService Consumer;   and           
notifying, by executing an instruction with the at least one processor, selected ones of the uService Provider and the uService Consumer of the result.           
(see at least:   Bala ibidem; & para [0009] about {“protocol for exchange of information between service consumers and service providers in a network environment.”}; & para [0028] about {“the results of the comparison including identification of one or more service that meets the selection criteria, and advising the service consumer of results of the comparison.”}; & para [0031] about {“and a code segment configured for advising the service consumer of results of the comparison.”}; & para [0088] about {“In an Advise Step 830, the service consumer from which the selection criteria were received in Receive Selection Criteria Step 820 is notified of the result of Compare Step 825.  In some embodiments, this notification occurs through a browser and a network such as Network 140.”}; & para [0094] about {“For example, if Consumer 310A is presented with services offered by a plurality of service providers in Advise Step 830 and a selection of one of these services is received by Online Service of the selected service (e.g., a member of Providers 320A-320C) is notified of Consumer 310A's interest in Send Expression of Interest Step 850.”};  which together are the same as claimed limitations above to include ‘a comparison’)       
(see at least:  McCoy ibidem;  & para [0013] about {“The agent applications may comprise one or more client agent applications for enabling the computing systems access and interact with the agent applications in the network, ……one or more reputation agent applications for tracking the reputations of the computer systems in the network, and one or more payment agent applications for validating credit transactions within the network.”};  which together are the same as claimed limitations above to include ‘a reputation’ and ‘a validation’)         
 (see at least:   Shibata ibidem and citations listed above to include for rejection of ‘a first decryption’ and ‘a second decryption’)               




Dependent Claims 2-3, 5-7 and 10-12 are rejected under 35 USC 103 as unpatentable over Bala in view of McCoy and Shibata as applied to the rejection of 
independent Claim 1 above, and as described below for each claim/ limitation.          

With respect to Claim 2, Bala, McCoy and Shibata teach ---          
2.     The method of claim 1, further including matching discovered ones of the uServices to characteristics of services.           
(see at least:   Bala ibidem; & para [0087] about {“Compare Step 825 may result in identification of one or more stored search characteristics associated with services that match a preference, capability, or limitation specified within the selection criteria.”}; & para [0088] about {“In an Advise Step 830, the service consumer from which the selection criteria were received in Receive Selection Criteria Step 820 is notified of the result of Compare Step 825.  In some embodiments, this notification occurs through a browser and a network such as Network 140.  For example, the user may be presented with a list of services that match the selection criteria, further attributes of these services, and/or an option to pursue a service contract for these services.  The further attributes may include the identity of a service provider providing the service, characteristics of the service provider, price, or cross references to related services.”}; & para [0097] about {“For example, in one embodiment, the expression of interest includes preferences, capabilities and/or limitations of the consumer that were matched with characteristics of the service provider in Compare Step 825 (FIG. 8A), and consumer requests relating to price and/or other terms of a possible service contract between the service consumer and the service provider.”};  which together are the same as claimed limitations above)     
(see at least:   McCoy ibidem)    
 (see at least:   Shibata ibidem)     



With respect to Claim 3, Bala, McCoy and Shibata teach ---          
3.    The method of claim 1, wherein selecting the one of the uServices includes presenting discovered available services in a user interface (UI).  
(see at least:   Bala ibidem; & para [0050] about {“In some embodiments, service consumer data is entered manually through a user interface.’}: & para [0051] about {“In some embodiments, Configuration Engine 340 includes a user interface configured to show to a user details of a service contract.  These details include specific service contract terms that are determined using preferences, and/or capabilities and limitations, of a service consumer.”}; & para [0052] about {“The user interface of Configuration Engine 340 may be used by a user to view these different contract terms, before, during, or after their use by Broker 330.”}; & para [0053] about {“For example, Configuration Engine 340 may include an interface that enables a user to change service consumer data stored in Data Storage 350.”}; 
& Customer Service Interface 130;  which together are the same as claimed limitations above)          
(see at least:   McCoy ibidem)    
 (see at least:   Shibata ibidem)     



With respect to Claim 5, Bala, McCoy and Shibata teach ---          
5.    The method of claim 1, further including:    
determining a pService based on an unconsumed portion of the selected one of the uServices;      
determining a pro-rata value for the pService;   and         
negotiating a price for consuming the pService that exceeds the pro-rata value.     
(see at least:   Bala ibidem; & para [0009] about {“FIG. 2 illustrates an alternative architecture of the prior art.  In this architecture, a Service Interface 210 is used as an interface between the service consumers and the service providers.  Service Interface 210 may be used to establish one policy shared by the service providers and may be able to perform simple operations such as data format conversion.  One common protocol is an access protocol named SOAP (simple object access protocol).  SOAP is a lightweight protocol for exchange of information between service consumers and service providers in a network environment.  SOAP is an XML based protocol including policies defining how data can be packaged and communicated.”};  which together are the same as claimed limitations above to include pService that is defined in para [0018] of the Specification defining “It will be appreciated a uService offered by a device may be a "packaged service" or pService determined by combining one or more uServices of a device and/or uServices available to the device from other devices”)      
(see at least:   McCoy ibidem)    
 (see at least:   Shibata ibidem)     



With respect to Claim 6, Bala, McCoy and Shibata teach ---          
6.    The method of claim 1, wherein selecting the one of the uServices is based on values including at least one of a price, a Quality of Service, a reliability of uService Provider, a type associated with the uService, a preference for a uService Provider, a promotion, or a uService Provider characteristic.        
(see at least:   Bala ibidem; & paras [0012]-[0031], [0042]-[0044], [0063]-[0064], [0071], [0079], [0083]-[0087], [0091]-[0092], [0097] & [0115] for preferences and characteristics; & para [0065] for quality of service or performance requirement; & paras [0088] & [0097] for price;  which together are the same as claimed limitations above)       
(see at least:   McCoy ibidem)    
 (see at least:   Shibata ibidem)     



With respect to Claim 7, Bala, McCoy and Shibata teach ---          
7.     The method of claim 6, further including selecting one of the uServices based on at 
least one of a predetermined negotiation associated with the  uService Consumer, a policy associated with the  uService Consumer, or the preference.           
(see at least:   Bala ibidem; & para [0027] for a contract negotiation system & about {“and an input/output interface configured for negotiating a second term of the contract using a preference, limitation or capability of the service consumer or the service provider.”}; & para [0044] about {“For example, characteristics of a service provider may include a limitation, a preference, and/or a willingness to negotiate a contract term using the preference and limitation as bounds.”}; & para [0091] about {“For example, the first consumer data may be sufficient to determine a first contract term and the service consumer may request negotiation of further contract terms.  Negotiations are optionally performed interactively between one of Consumers 310A-310C and Providers 320A-320C and may be facilitated by Online Service Marketplace 360. In some embodiments, willingness to negotiate specific contract terms is a characteristic (e.g., preference, limitation, or capability) of a service provider.   The negotiation process optionally includes the use of Configuration Engine 340 to automatically generate contract data characterizing contract terms in response to service consumer data and service provider data provided by the negotiating parties. The negotiation process optionally includes exchange of further service consumer data and/or service provider data.”};  which together are the same as claimed limitations above to include ‘a predetermined negotiation’)      
(see at least:   McCoy ibidem)    
 (see at least:   Shibata ibidem)     



With respect to Claim 10, Bala, McCoy and Shibata teach ---          
10.    The method of claim 1, further including establishing a data path between the uConsumer and the uService Provider for a data transfer in accord with the consuming.              
(see at least:   Bala ibidem)     
(see at least:   McCoy ibidem)    
 (see at least:   Shibata ibidem)     



With respect to Claim 11, Bala, McCoy and Shibata teach ---          
11.     The method of claim 1, further including providing the  uService Consumer with a selected one or more of resources of the uService Provider.          
(see at least:   Bala ibidem)     
(see at least:   McCoy ibidem)    
 (see at least:   Shibata ibidem)     



With respect to Claim 12, Bala, McCoy and Shibata teach ---          
12.    The method of claim 11, wherein the resources of the uService Provider includes at least one of a display, a printer, access to a network, access to data, access to software, access to hardware, or engaging in a transaction on behalf of the  uService Consumer.           
(see at least:   Bala ibidem)     
(see at least:   McCoy ibidem)    
 (see at least:   Shibata ibidem)     




Dependent Claims 8-9 are rejected under 35 USC 103 as unpatentable over Bala in view of McCoy and Shibata as applied to the rejection of Claims 1-3, 5-7 & 10-12 above, and further in view of Pub. No. US 2008/ 0065728 filed by Haas, Bertrand (hereinafter “Haas”), and as described below for each claim/ limitation.          

With respect to Claim 8, Bala, McCoy and Shibata teach ---          
8.     The method of claim 1, further including:           
charging the  uService Consumer (a first fee) for a consumption of the one of the uServices;         
crediting the uService Provider (a second fee) for providing the one of the uServices;            
determining a failure of the consumption;   and  
responsive to determining the failure:      
electing to (refund) the first fee based on  the reputation associated with the  uService Consumer, and electing to reverse the second fee based on a second reputation associated with the uService Provider.       
(see at least:   Bala ibidem; & paras [0088], [0097]-[0098] for price; which together are the same as claimed limitations above)        
(see at least:  McCoy ibidem to include para [0013] cited above)    
 (see at least:   Shibata ibidem)     

Bala, McCoy and Shibata teach as disclosed above, but they may not explicitly disclose about ‘a first fee’ and ‘a second fee’ and ‘refund’.  However, Haas teaches them explicitly.            
(see at least:   Haas Abstract and Summary of the Invention in paras [0006]-[0009]; & paras [0016]-[0020] about {“In step 44, the first data part of the e-mail message is sent to the recipient 16.  The ISP 12 includes an embedded reply link in the e-mail message that includes the first data part that, if accessed by the recipient 16, will indicate to the ISP 12 that the recipient 16 desires to obtain the second data part.  According to the present invention, the sender pays the ISP 12 a sending fee for each e-mail message sent by the sender server 10 and delivered to a recipient via the ISP 12.  The ISP 12 will reduce, or refund, some portion, or all, of the sending fee for those e-mail messages sent by the sender server 10 that the recipient 16 has deemed to be of value, while maintaining the full amount of the sending fee that the recipient 16 has not deemed to be of value.  Thus, there is a financial incentive for senders to only send e-mails that recipients will deem valuable.  An e-mail is deemed to be valuable to a recipient 16 if the recipient 16 desires to obtain the entire e-mail message, including the second data portion.  Thus, it is in best interest of the sender to ensure that the second data portion includes some information that the recipient will want to receive.”}..... 
{“Upon receipt of the e-mail message including the first data part, the recipient 16 will determine whether or not to obtain the second data part based on the recipient's 16 level of interest.  If the recipient 16 desires to obtain the full e-mail message, i.e., both the first and the second data parts, the recipient 16 can request the second data part from the ISP 12 utilizing the embedded reply link in the e-mail message that contains only the first data part.  By clicking on the embedded reply link, an automatic reply will be sent to the ISP 12 that identifies the recipient 16 and provides the EID.  Optionally, the embedded reply link can also be used to automatically send a notice to the sender server 10 when the recipient 16 requests the second data part from the ISP 12.  Through use of these automatic replies, the sender will know exactly for which e-mail messages the full sending fee should not be paid, thereby allowing the sender to reconcile accounting with the ISP 12.”}; .....{“In step 46, the ISP 12 continuously monitors to determine if the recipient 16 of the e-mail message has requested the second data part for the e-mail message.  Optionally, some type of time frame can be agreed upon by the sender and ISP 12 as to the time allowed for a recipient 16 to request the second data part(referred to above as the expiration date). If the recipient 16 has not requested the second data part by the expiration date, then in step 48 the ISP 12 will retain all of the sending fee the sender paid to the ISP 12 for that e-mail message.  Alternatively, if the ISP 12 bills the sender in a post-payment billing type of payment system, the IPS 12 will bill the sender for the full amount of the sending fee for that e-mail message.”} ...... {“If in step 46 it is determined that the recipient 16 has requested the second data part for an e-mail message sent by the sender server 10, then in step 50 the ISP 12 will retrieve the appropriate second data part, based on the EID returned in the automatic reply.  In step 52 the ISP 12 sends the second data part of the e-mail message to the recipient 16.  In step 54, the ISP 12 refunds some portion, or all, of the sending fee to the sender for that e-mail message.  If a post-payment billing system is utilized, then the ISP 12 will reduce the amount of the sending fee for delivering that e-mail message by some amount, e.g., the entire amount or some portion thereof, by removing the sending fee or reducing the sending fee for that e-mail message before the bill is sent to the sender.  Option-ally, the ISP 12 can also provide the e-mail addresses for those recipients that did request the second data part to the sender server 10, thereby providing the sender with valuable marketing information for future e-mail messages.  Such marketing inform-ation could include, for example, which recipients found e-mail messages relating to a specific topic valuable, which were found not valuable, etc.,for future targeted advertising.”} ...... {“Thus, the present invention will selectively compensate the service provider for delivering unsolicited and/or unwanted e-mail messages,while acting to reduce the amount of unsolicited and/or unwanted e-mail messages being sent.  Senders of e-mail messages will be motivated to only send e-mails that are deemed valuable and wanted by a recipient, as the sender will be refunded the sending fee (or some portion thereof) for such e-mails. For those e-mail messages not deemed valuable, the sender will have to pay the full sending fee.  Thus, a sender will have to pay a fee for sending an e-mail message that is not deemed valuable by a recipient, while paying a lesser fee (which may be zero) for sending an e-mail message that is deemed valuable by a recipient.  As a result, senders are much less likely to engage in mass e-mailing campaigns (spamming), and therefore recipients will receive reduced amounts of unwanted and/or unsolicited e-mails.  Additionally, the service provider will be compensated for those e-mails for which the second data part is not requested.  The overall result will be a reduction in the amount of unsolicited and/or unwanted e-mail messages being sent and service providers being compensated only for delivering unsolicited and/or unwanted e-mail messages.”};  which together are the same as claimed limitations above to include ‘a first fee’ and ‘a second fee’ and ‘refund’)           

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Bala, McCoy and Shibata with the teachings of Haas.  The motivation to combine these references would be to provide improved methods of interaction between service consumers and service providers in network based applications (see para [0011] of Bala), and to provide a system that protects user privacy & discourages fraud, creating an efficient, general purpose mechanism for buying and selling surplus computational resources across the network (see para [0008] of McCoy), and to provide a correlation between input data to and output data from the decryption device which decrypts an encrypted content using an initial content-key is examined, and the output data is a result of decrypting the input data using the initial content-key (see para [0014] of Shibata), and to provide a method and system for a service provider to be compensated for delivering e-mail messages that will reduce the amount of unsolicited e-mail messages sent via computer networks (see para [0001] of Haas).         



With respect to Claim 9, Bala, McCoy, Shibata and Haas teach ---          
9.    The method of claim 8, wherein electing to refund or reverse fees is determined based on at least one of a 3history of failures associated with a device to receive the refund or reverse fee, or a reliability of an environment in which the consuming occurs.          
(see at least:   Bala ibidem)     
(see at least:   McCoy ibidem)    
(see at least:   Shibata ibidem)     
(see at least:   Haas ibidem)       




With respect to Claims 19-20, the limitations of these machine-readable storage claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-3 & 5-12 as described above using cited references of Bala, McCoy, Shibata and Haas, because the limitations of these machine-readable storage Claims 19-20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-3 & 5-12 as described above.           



With respect to Claim 21, the limitations of this apparatus claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-3 & 5-12 as described above using cited references of Bala, McCoy, Shibata and Haas, because the limitations of this apparatus Claim 21 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-3 & 5-12 as described above.           

 Response to Arguments 
Applicant's remarks and claim amendments dated 08 AUGUST 2022 with respect to the rejection of amended Claims 1-3, 5-12 & 19-21 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-3, 5-12 & 19-21 has been maintained as described above. Additionally, Examiner notes that previous rejection under 35 USC §112, second paragraph has been withdrawn, and previous new section of Claim Rejections under 35 USC §101 for Claims 19-20 has also been withdrawn.  Thus, the rejection of amended Claims 1-3, 5-12 & 19-21, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by withdrawing citations from previously used references (Law and Logue) based on deletion of claim limitations in independent Claim 1, and a new reference (Shibata) has been added in response to the Applicant’s latest claim amendments (of 08/08/2022) in independent Claim 1.              

In response to the Applicant’s latest claim amendments and arguments of 08/08/2022 against the rejection under 35 USC 103, Examiner respectfully disagrees.  Applicant's arguments with respect to rejection of Claims 1-3, 5-12 & 19-21 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (Shibata reference), which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).           

In response to the Applicant’s latest claim amendments and arguments of 08/08/2022 against the rejection under 35 USC 101, Examiner respectfully disagrees.  Also, Examiner clarifies that the instant application, to include the latest claim amendments, is nothing more than an improvement of an abstract idea; and that the latest claim amendments are considered extra-solution activities for confirmation using tokens and public key and private key for decryption/s, which Applicant describes in its Specification in at least paras [0030]-[0032].           

In response to the Applicant’s latest RCE claim amendments and arguments of 01/10/2022 against the rejection under 35 USC 103, Examiner respectfully disagrees.  Applicant's arguments with respect to rejection of Claims 1-3, 5-12 & 19-22 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (Logue reference), which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).           

In response to the Applicant’s latest RCE claim amendments and arguments of 01/10/2022 against the rejection under 35 USC 101, Examiner respectfully disagrees.  Also, Examiner clarifies that the instant application is nothing more than an improvement of an abstract idea; and that the latest claim amendments are considered extra-solution activities for authentication using public key and private key encryption, which Applicant describes in its Specification in at least paras [0030]-[0032].           

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.            

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.          

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.                

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.                

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691